DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 5 requires that “among a plurality of Cu layers (1b) which are intermediate layers, a Cu layer (b1) closer to a thickness center of the heat sink has a greater thickness t2”, however the scope of this requirement is unclear.
The term ‘closer’ is a relative term.  Absent an element by which to compare the Cu layer in question, a determination can not be made with regards to what is ‘closer’ to the thickness center.  Further the subject copper layer is required to have a greater thickness t2, however a thickness t2 has previously defined in parent claim 1, and it is unclear relative to what element is the claimed copper layer require to have a thickness which is greater.  Is the greater thickness intended to be equal in thickness to t2 as defined in parent claim 1?
Claims 29 and claim 30 require a method comprising at least one of: (1) performing warm rolling instead of the cold rolling (x); and (2) preforming the rolling (y) by warm rolling.,
However both (1) and (2) raise questions with respect to the scope of the claimed method. Parent claim 11 requires a cold rolling (x).  It is unclear what is intended by a limiting the process to cold rolling and then further limiting the process to warm rolling.  How do the limitations of claims 29 and 30 further constrain the scope of the process of cold rolling? If the process no longer requires cold rolling how do dependent claims 29 and 30 include all of the limitations of the claims upon which they depend?  With regards to claims 29 and 30 reference “the rolling (y)” for which proper antecedent basis could not be found.  Claims 29 and 30 depend from claim 11 which does not appear to define a “rolling (y)” step.    Correction is required.

Allowable Subject Matter
	Claims 1, 4, 7, 10-15, 18-20, and 32-34 are allowed.  The prior art does not teach or suggest a heat sink comprising three or more Cu layers and two or more Cu-Mo composite layers alternately stacked in a thickness direction so that two of the Cu layers are outermost layers on both sides, wherein each of the Cu-Mo composite layers has a thickness section microstructure in which flat Mo phase is dispersed in a Cu matrix, wherein a thickness t1 of each of the Cu layers (la) which are the outermost layers on both sides and a thickness t2 of a Cu layer (lb) which is an intermediate layer satisfy t1 ≤ t2, wherein the thickness t1 of each of the Cu layers (la) which are the outermost layers on both sides and a thickness T of the heat sink satisfy t1/T ≤ 0.2.
Claims 5, 29, and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784